Citation Nr: 1604558	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD) with secondary depression, not otherwise specified.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active duty service from August 1969 to February 1972.   His service medals and decorations include the Combat Infantryman Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision issued by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the rating for PTSD from 30 to 70 percent, effective April 11, 2012, the date of the increased rating claim.  

In April 2015, the Veteran submitted additional evidence along with a waiver of initial RO consideration.


FINDING OF FACT

Throughout the pendency of the rating period on appeal, the Veteran's PTSD with depression is manifest by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been approximated throughout the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.


II.  Factual Background

Service connection for PTSD has been in effect since November 2004.  In April 2012, VA received the Veteran's increased rating claim for PTSD on appeal here.

In June 2012, the Veteran was provided a mental health examination for VA compensation purposes.  He stated that he worked for Kaiser as a carpenter for 14 years but was "let go" in 2011.  He acknowledged that he has a history of conflict with authority.  The examiner indicated that the Veteran's signs and symptoms included depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing effective work and social relationships, and impaired impulse control.  The examiner opined that the Veteran's PTSD symptoms alone accounts for his increase in anger and depression, with difficulty maintaining employment and socializing with others.  A return to treatment was highly recommended.  The examiner stated that the Veteran's PTSD symptoms (particularly his depression, mistrust, and anger) had significantly increased since last examined.  The examiner checked the box indicating that the Veteran's service-connected psychiatric disability is productive of occupational and social impairment with deficiencies in most areas.  Axis I diagnoses were PTSD and depression.  The examiner assigned a GAF score of 44.  

According to a March 2015 assessment, H. Henderson-Galligan., PhD., HSPP, a private licensed psychologist, interviewed the Veteran and determined that his PTSD symptoms include depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing effective work and social relationships, difficulty in adapting to stressful situations, impaired impulse control, and persistent delusions or hallucinations.  The psychologist stated that the Veteran detailed great difficulty with his symptom pattern.  On evaluation, the Veteran's was noted as normal and his concentration appeared variable.  He reported increased trouble with short- and long-term memory and his struggles with remembering basic information.  His speech flow was normal, although he was brief in the information that he offered.  His thought content was appropriate, and his organization of thought was goal-directed.  There were reports of overt hallucinations.  His mood was anxious and nervous, and his affect was restricted.  The psychologist stated that the Veteran endorsed symptoms of PTSD as he was vague with response and suspicious.  He seemed rather vigilant and cautious of the interaction.  In addition, the psychologist noted that the Veteran was insecure and unsure of himself over the course of the interaction.  It was determined that the Veteran could not sustain the stress of a competitive work environment or be expected to engage in gainful activity.  In support of this opinion, the psychologist cited to and provided a journal article which addresses the relationship between higher unemployment and PTSD.

This psychologist determined that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas.  She also indicated that the Veteran would miss more than 3 days of work per week due to his mental problems; would need to leave work 3 or more days  per week due to his mental problems.  It was also determined that 3 or more days per month the Veteran would not be able to stay focused for at least 7 hours of an 8 hour workday.  Finally, the psychologist felt that if the Veteran was subjected to the normal pressures and constructive criticisms of a job he would inappropriately respond (in an angry manner but would not actually become violent) more than once per month.   

The Veteran was also assessed in March 2015 by S.B., Rh.D, CVE, CRC, NCC, LPCC, who is identified as a Vocational Consultant associated with Barnes Rehabilitation Services.  Dr. S.B. indicated that she reviewed the Veteran's file which included the VA examination report and the opinion provided by H. Henderson-Galligan., PhD.  

Dr. S.B. concluded that the Veteran has emotional and physical conditions which interact in terms of severity level, noting that the major area of limitations appear to be mental and physical activity involved in sustaining work which she opined is "extremely limiting" for the Veteran.  She determined that the Veteran has been totally and permanently precluded from performing at a substantially gainful level due to the severity of his service-connected disabilities.  In support of her assessment, Dr. S.B. attached a presentation titled, "Absence From Work: Is there an Acceptable Level of Absenteeism?"

III.  Increased Rating Claim for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the RO rated the Veteran's PTSD is currently rated as 70 percent disabling, pursuant to DC 9411 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

Under DC 9411, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Psychiatric diagnoses will often times include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

Resolving doubt in the Veteran's favor, the Board finds that the frequency, severity, and duration of his PTSD symptoms are equivalent to those required for a 100 percent schedular rating under the Rating Formula, resulting in total social and occupational impairment.  See 38 C.F.R. § 4.130, DC 9411.

On review of all relevant evidence, both lay and medical, the Board finds that a higher rating is warranted for the Veteran's PTSD with depression.  As reflected above, the Veteran experiences persistent delusions or hallucinations.  He has been described as very cautious and suspicious in his interaction with the mental health providers who interviewed him.  Although he does not appear to be a danger to himself or others, he has consistently been described as very angry and he admittedly has a history of conflict with authority.  While there is no indication that he has memory loss for names of close relatives or his own name, he has reported increased difficulty with both short- and long-term memory and forgets very basic information.  Moreover, the GAF score of 44 assigned in June 2012 is reflective of serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends).  See 38 C.F.R. § 4.130 (2015).  Although the 2012 VA examiner and Dr. H. Henderson-Galligan indicated that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas which is consistent with a 70 percent rating, they also spoke to the fact that the Veteran has severe difficulty in maintaining employment, and that he cannot sustain the stress of a competitive work environment or be expected to engage in gainful activity.

Moreover, the Veteran, as a layperson, is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran on VA and private examinations, vocational assessment, during the course of his treatment, and during the pendency of the claim regarding the effects of his current PTSD symptoms on his daily life, including his occupational impairment and social isolation, are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  And, as discussed, these symptoms have been attributed by competent medical evidence to his service-connected PTSD. 

Based on the foregoing, given the evidence regarding the severity of the Veteran's PTSD symptomatology that has been determined by VA and private mental health and vocational providers, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period on appeal, the Veteran's PTSD with depression manifests in symptoms more closely approximating total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Accordingly, the criteria for a schedular rating of 100 percent for PTSD under DC 9411 have been met throughout the pendency of the appeal.  38 C.F.R. §§ 3.102, 4.3, 4.130 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Veteran has been granted a 100 percent schedular rating, the maximum allowable for his PTSD with depression, for the entirety of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321.

The Board also considered whether a derivative total disability rating claim based on individual unemployability (TDIU) has been raised by the record.  With regard to entitlement to TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based.  See 38 C.F.R. § 4.16(a) (2015).  The Board nevertheless recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

Here, the Veteran has asserted that his unemployability is a result of his PTSD/depression symptoms, which is supported by the medical evidence.  Notably, the Veteran does not contend that a TDIU is warranted based solely upon his remaining service-connected disabilities which are:  bilateral hearing loss (noncompensably disabling), tinnitus (10% percent disabling, and residuals of fragment wound to right shoulder (noncompensably disabling)).   There is no indication that his ability to obtain or maintain employment is significantly impacted by these remaining disabilities alone, and he does not so contend.  

Accordingly, because the Veteran is entitled to a 100-percent rating for PTSD with depression on a schedular basis for the entire period under review, entitlement to a TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).

ORDER

A disability rating of 100 percent for the Veteran's PTSD with depression is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


